 
EXHIBIT 10.1
 
DEBT RESTRUCTURING AGREEMENT
 
This DEBT RESTRUCTURING AGREEMENT (this "Agreement") is made and entered into as
of the 17th day of December 2013 by and among Borneo Resource Investments Ltd. a
Nevada corporation ("Borneo"), PT Puncak Kalabat, a limited liability company
organized in Indonesia and a subsidiary of Borneo ("Kalabat"), and Sanding
Longdong, an individual living in Indonesia (the "Seller" and together with
Borneo and Kalabat, the “Parties”).
 
WHEREAS, Kalabat purchased the Talawaan Property from the Seller, pursuant to a
Purchase Agreement, dated March 22, 2013 (“Talawaan Agreement”), for a total
purchase price of $5,000,000;
 
WHEREAS, Kalabat and Borneo have made payments to the Seller and, as of December
17, 2013, Kalabat owes the Seller an aggregate amount of $4,650,000 (the
“Principal Balance”) under the Talawaan Agreement; and
 
WHEREAS, the Parties have agreed to restructure the Principal Balance due under
the Talawaan Agreement on the terms set forth herein.
 
NOW, THEREFORE, in consideration of the promises and of the mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties hereby agrees as
follows:
 
1.           The Parties agree that the Principal Balance is hereby converted
and restructured to a new debt obligation, to be memorialized and paid in
accordance with an Unsecured Promissory Note in the form annexed hereto as
Exhibit A (the "Note") and 100,000 shares of Borneo’s common stock (the
“Shares”).  As of the date of this Agreement, Kalabat shall execute and deliver
the Note and Borneo shall deliver the Shares to the Seller.  Upon the issuance
of the Shares, the Shares shall be duly and validly issued, fully paid and
nonassessable.
 
2.           Upon execution and delivery of the Note and delivery of the Shares,
the Principal Balance is hereby deemed cancelled and the payment obligations of
Kalabat under the Talawaan Agreement shall thereafter be evidenced and governed
solely by this Agreement and the Note.
 
3.           This Agreement and the Note, together with the exhibits and
schedules hereto and thereto, contain the entire understanding of the parties
with respect to the subject matter hereof supersede all prior agreements and
understandings, written or oral, among the parties with respect to the subject
matter of this Agreement.  This Agreement shall replace and supersede Kalabat’s
obligations under the Talawaan Agreement.
 
4.           No provision of this Agreement may be waived, modified or
supplemented except by an instrument in writing signed by the Parties.
 
5.           This Agreement shall be governed by and construed in accordance
with the laws of the state of Washington  and shall be enforced exclusively by
the state and federal Courts located in the State of Washington.
 
6.           The Companies represent and warrant, jointly and severally, that
this Agreement has been duly authorized, executed and delivered by the Companies
and constitutes the legal, valid and binding obligation of the Companies, their
successors and permitted assigns, enforceable against the Companies in
accordance with its terms.
 
7.           The Seller may not assign, pledge or otherwise transfer this
Agreement or any interest therein without the prior written consent of
Kalabat.  Kalabat may not assign this Agreement and the obligations arising out
of this Agreement to a third party without the prior written consent of the
Seller, except that such assignment may be made freely to any affiliate of the
Seller.
 
8.           This Agreement may be executed in any number of counterparts, each
of which when so executed shall be deemed to be an original and, all of which
taken together shall constitute one and the same Agreement.  In the event that
any signature is delivered by facsimile transmission or by e-mail delivery of a
".pdf" format data file, such signature shall create a valid and binding
obligation of the party executing (or on whose behalf such signature is
executed) with the same force and effect as if such facsimile or ".pdf"
signature page were an original thereof
 
 
1

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have signed this Agreement as of the day and year
first above written.
 
BORNEO RESOURCE INVESTMENTS LTD.
 
 
 
By:
/s/ Nils A. Ollquist
 
 
Name: Nils A. Ollquist
 
 
Title: President
 
 
 
PT PUNCAK KALABAT
 
 
By:
/s/ Nils A. Ollquist
 
 
Name: Nils A. Ollquist
 
 
Title: President
 
 
 
SANDING LONGDONG
 
 
By:
/s/ Sanding Longdong
 
 
Name: Sanding Longdong
 

 
 
2

--------------------------------------------------------------------------------

 


EXHIBIT A
PROMISSORY NOTE
 
$1,650,000
Bothell, Washington
December 17, 2013

 
FOR VALUE RECEIVED, PT Puncak Kalabat, a limited liability company organized in
Indonesia ("Maker"), promises to pay to Sanding Longdong, a resident of
Indonesia (“Holder”) or its assigns, the principal sum of $1,650,000, all as
hereinafter provided and upon the following terms, agreements, and conditions:
 
1.          Payment.  All payments shall be payable in lawful money of the
United States of America.  Payments should be made in the following amounts on
the indicated dates:
 
On or before December 25, 2013
  $ 20,000  
On or before December 31, 2013
    30,000  
On or before January 31, 2014
    500,000  
On or before March 31, 2014
    1,100,000  
Total Balance of Payments
  $ 1,650,000  

 
Whenever any payment to be made hereunder shall be due on a day other than a
business day, such payment shall be made on the next succeeding business day.
The term “business day” as used herein shall mean any day other than a Saturday,
Sunday, or federal holiday.
 
2.          Prepayment. Maker may, at any time or times prior to the Maturity
Date, prepay this Note, in whole or in part, without premium or penalty;
provided, however, that any such prepayment will be applied first to the payment
of expenses due under this Note, second to interest accrued on this Note, and
third, to the payment of unpaid principal on this Note.
 
3.          Applicable Law. This Note shall be governed by and construed in
accordance with the laws of the State of Washington.
 
 
3

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the undersigned Maker has caused this instrument to be
executed as of the day and year first above written.
 

  Maker:
 
PT Puncak Kalabat
         
 
By:
/s/ Nils A. Ollquist       By: Nils A. Ollquist       Its: President          



 
 
4

--------------------------------------------------------------------------------